PER CURIAM.
Epice Corporation (Epice) appeals the district court’s1 adverse grant of summary judgment in its 42 U.S.C. § 1983 action. *596Having carefully reviewed the record and considered Epice’s arguments for reversal, we find no basis for overturning the district court. See Vargo-Schaper v. Weyerhaeuser Co., 619 F.3d 845, 848 (8th Cir. 2010) (standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Henry E. Autrey, United States District Judge for the Eastern District of Missouri.